Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2.Claims 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the independent claim 17, lines 7-11, the recitation of “mitigating features” is indefinite in that it is unclear from the claim exactly what these features are mitigating.  Without a recitation in claim 17 as to what aspect of the process the features provide mitigation, it is submitted that method claims 17 and 19-26 are indefinite as failing to point out what constitutes the invention.  Instant claim 18, if incorporated into claim 17, would obviate the 112 issue.
3.Applicant's arguments filed May 16, 2022 have been fully considered and are persuasive with respect to the art rejection.  However, it is submitted that the method claims 17 and 19-26 are indefinite without some recitation as to what the mitigating features are in fact mitigating.  Note that the apparatus claim 27 contains such a recitation as does dependent claim 18.  The incorporation of claim 18 into claim 17 would obviate the 112 rejection and place the application in condition for allowance.  
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
  
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742